Citation Nr: 0930093	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  He served in the Republic of Vietnam from October 1966 
to September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision, the RO denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).

A hearing was held before the undersigned Veterans' Law Judge 
in December 2005 and a transcript of this hearing is of 
record.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the March 
2006 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's claimed sexual assault in December 1966 
during his active military service has been adequately 
verified to the extent possible based on available evidence.  

2.  The Veteran has a current medical diagnosis of PTSD, 
which has been related to his military sexual trauma by 
medical opinion.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD

The Veteran is seeking entitlement to service connection for 
PTSD.  The Veteran has claimed that he experienced two 
traumatic incidents during his active service in Vietnam.  He 
asserts that in December 1966 he suffered a sexual assault by 
a crewman when he was assigned to a private merchant vessel 
during unloading operations.  The Veteran has noted that he 
did not officially report this attack at the time.

He also claims that he hit and killed a Vietnamese woman on a 
bicycle when trying to avoid a truck.  It appears from the 
Veteran's statements that this incident happened sometime in 
May 1967.  

As an initial matter, the Board notes that the Veteran's 
service treatment records have been lost, although it appears 
that they were available and considered by the RO at the time 
of the initial September 2003 rating decision.

Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

Here, VA treatment records show a medical diagnosis of PTSD 
which is related to the Veteran's alleged military sexual 
trauma by the Veteran's treating psychiatrist.  Thus, this 
case turns on the second required element listed above, the 
occurrence of an in-service stressor.  The Veteran does not 
allege that his PTSD resulted from combat with the enemy and 
the record is absent for any evidence that the Veteran 
engaged in combat with the enemy.  Therefore, his lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."  In December 2005, M21-1, Part III 
was rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate 
occurrence of such a stressor, including lay statements 
describing episodes of depression; panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or 
civilian authority.  The Manual also lists behaviors such as 
requests for change of military occupational specialty (MOS) 
or duty assignment, increased use or abuse of leave, changes 
in performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in this Manual, which address 
PTSD claims based on personal assault, are substantive rules 
which are the equivalent of VA regulations, and are binding 
on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 
12 Vet. App. at 282.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).

Here, the Veteran was informed of this in a June 2009 letter.

The Veteran has alleged that on December 10, 1966 he was 
sexually assaulted by a merchant seaman on a private vessel.  
He had been temporarily assigned to this vessel to assist in 
off-loading cargo.  He has acknowledged that he did not 
report the assault to his military superiors or healthcare 
providers; but has claimed that he informed other soldiers in 
his unit of the assault.  The Veteran claims that the 
following day he was so emotionally and physically distressed 
that fellow soldiers took him to a military hospital.  The 
hospital record of this visit on December 11, 1966 is 
contained in the claims file.  The Veteran reported to the 
treating physician that he had blacked-out earlier in the day 
and felt lethargic, dizzy, and hot.  There was initial 
concern that he might have gastroenteritis or cardiac 
disease, but the final impression was that he suffered from a 
viral illness and had experienced a syncopal attack due to 
vasovagal instability.  The treatment record noted that the 
Veteran had fainted four times since entering the military.   

The Veteran has claimed that this assault changed his 
behavior and he started heavily using alcohol and illegal 
drugs.  According to the September 2003 rating decision, the 
Veteran's service treatment records are absent any evidence 
of psychiatric or emotional problems.  Additionally, the 
Veteran's service personnel records do not contain any 
evidence that the Veteran had either discipline problems or 
emotional or psychiatric problems after December 1966.  
However, the Veteran has submitted statements from two fellow 
service members whose testimony corroborates the Veteran's 
account of what happened to him in service.  

G.W. reported in an August 2004 statement that on December 
10, 1966, the Veteran spent the night aboard a civilian cargo 
ship and that when he returned in the morning, he was pale 
and shaking.  He had "some kind of attack" and was taken to 
the hospital.  The Veteran got drunk that night and reported 
that someone had "messed with him bad" on the ship.  He 
later told another person what happened and that individual 
told others.  G.W. reported that after that, the Veteran 
changed.  He no longer told jokes or stories, he stopped 
playing the guitar and singing, became angry at the slightest 
provocation, and started drinking heavily.  Another friend, 
H.H., reported in an August 2005 statement that in early 
December 1966, he and G.W. took the Veteran to the hospital 
because the Veteran was weak and shaking after spending the 
night on a cargo ship.  While the Veteran did not tell them 
what was wrong then, a few days later he told H.H. and 
several others that he has been anally raped by a crew member 
on the ship.  The Veteran became withdrawn and started 
drinking heavily and using drugs.  For months he requested a 
transfer to another unit, but was always denied.  Unit 
records confirm that G.W. and H.H. served in the same unit as 
the Veteran.  The Veteran testified that he did not seek 
psychiatric care until the mid-1990s.  

The Veteran's claims file was referred to a psychiatrist who 
in June 2008 opined that the Veteran's reported changes in 
behavior following the alleged sexual assault were at least 
as likely as not consistent with him having experienced the 
described assault.  As rationale for his opinion, the 
examiner noted that psychiatric literature describes many 
cases in which the behavior of a survivor of sexual trauma 
changes for the worse following the trauma in the same manner 
that the Veteran and his friends described.  He also noted 
evidence of consistent references to military sexual trauma 
in the Veteran's reports and treating psychiatrist's notes 
for at least seven years, as well as an absence of 
dramatizing or manipulating behavior by the Veteran.  He 
acknowledged that there was not any real objective evidence 
to support the Veteran's claim and that it would be 
impossible to state unequivocally that a military sexual 
trauma either did or did not take place; however, the 
Veteran's description of his sexual assault history and the 
history related by others is consistent with the occurrence 
of an actual military sexual assault. 

The Veteran has also claimed to be involved in a vehicular 
accident that killed a Vietnamese woman riding a bicycle, 
possibly in May 1967.  He allegedly was driving a U. S. Army 
jeep when he had to swerve to miss a "Hanjin cargo truck" 
that had pulled into the road in front of him.  His vehicle 
then hit the Vietnamese woman on her bicycle.  The Veteran 
appears to claim that an official investigation of this 
accident was conducted and that it was determined that the 
cargo truck was at fault; however, the United States Army 
Crime Records Center was unable to locate any records related 
to the alleged incident and there is no evidence of an 
investigation into the Veteran's involvement in an accident 
in the Veteran's service personnel records.

As there is no evidence of record to corroborate the 
Veteran's involvement in a vehicular accident that killed a 
Vietnamese girl, the Board finds that service connection for 
PTSD cannot be granted based on this alleged in-service 
stressor.  

However, while there is little objective contemporaneous 
evidence in either the Veteran's personnel records or his 
service treatment records to support his claim based on 
military sexual trauma, the Board notes that the Veteran's 
description of that stressor has been consistent and detailed 
and he has submitted two statements from verified fellow 
service members who have offered credible corroborating 
testimony.  Additionally, the Board has given great weight to 
the thoughtful and well-reasoned analysis of the evidence of 
record found in the June 2008 VA psychiatric opinion, as well 
as the examiner's conclusion that the Veteran's behavior 
following his alleged assault as described by himself and 
others is consistent with military sexual trauma.  The Board 
finds that the evidence for and against finding that the 
Veteran was sexually assaulted in service is in relative 
equipoise.  Accordingly, the Board will resolve reasonable 
doubt in favor of the Veteran and given the medical diagnoses 
that link this stressor to current PTSD, grant entitlement to 
service connection for PTSD based on military sexual trauma.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the 
complete grant of the claim herein, additional discussion of 
those procedures is unnecessary




ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


